163 S.W.3d 597 (2005)
STATE of Missouri, Respondent,
v.
April L. WALLER, Appellant.
No. WD 64173.
Missouri Court of Appeals, Western District.
May 31, 2005.
Brian J. Klopfenstein, Kearney, MO, for appellant.
Julie A. Cahalane, Assistant Prosecuting Attorney, Terrence M. Messonnier, Assistant Prosecuting Attorney, Lexington, MO, for respondent.
Before SPINDEN, P.J., and HOWARD and NEWTON, JJ.
PER CURIAM.
April L. Waller ("April") appeals from a conviction in a judge-tried case in the Circuit Court of Lafayette County for littering in violation of section 577.070 RSMo 2000, a class A misdemeanor. In her sole point on appeal, April claims the evidence received by the trial court was insufficient to withstand her motion for judgment of acquittal.
The facts and issues of law are identical to State v. Gary Waller, WD 64172, 2005 WL 1263063, 163 S.W.3d 593 (Mo.App.2005), and we adopt the opinion from that case handed down concurrently with this opinion. The evidence admitted at trial was insufficient to withstand April's motion for judgment of acquittal.
The conviction is reversed, and April is ordered discharged.